FILED
                             NOT FOR PUBLICATION                              NOV 02 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



STEVEN VLASICH,                                   No. 08-17311

               Plaintiff - Appellant,             D.C. No. 1:99-cv-06472-OWW-
                                                  WMW
  v.

BURT HOFFMAN, Dr., individually and               MEMORANDUM *
in his official capacity,

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Steven Vlasich, a California state prisoner, appeals pro se from the district

court’s judgment following a jury trial in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion the district court’s

evidentiary rulings. Nationwide Transp. Fin. v. Cass Info. Sys., Inc., 523 F.3d

1051, 1057-58 (9th Cir. 2008). We affirm.

      The district court did not abuse its discretion by excluding testimony from

Shuster and Rodriguez because it was irrelevant and cumulative. See Fed. R. Evid.

401-02, 701-02; Lutz v. Glendale Union High Sch., 403 F.3d 1061, 1071 (9th Cir.

2005) (“[T]he district court has broad authority to limit the number of witnesses on

a particular point to avoid cumulative evidence.”).

      Vlasich’s remaining contentions, including those concerning Hoffman’s

testimony about his military service, are unpersuasive.

      AFFIRMED.




                                          2                                   08-17311